DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a first drive mechanism” in claim 9.
“a second drive mechanism” in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "towards base" in line 2.  There is insufficient antecedent basis for this limitation in the claim. There is no previous recitation of “a base” in the claim or the parent claim.
Claim 4 recites the limitation "said base" in line 2.  There is insufficient antecedent basis for this limitation in the claim. There is no previous recitation of “a base” in the claim or the parent claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pahl (US 20080271609 A1).
Regarding claim 1, the claim makes clear via recitation of the “for” clause that “an automated food processing machine” is not a required element of the claimed structure, but instead an item with which the claimed structure could be used during an intended operation.
Pahl teaches a stirrer blade (5) comprising:
a member;

a second arm connected to a second end of said member, and extending in a second direction, wherein said second arm comprises plurality of spikes (see modified Fig. 3 below showing all the elements).

    PNG
    media_image1.png
    632
    859
    media_image1.png
    Greyscale

Modified Fig. 3
Regarding claim 2, the claim makes clear via recitation of the “configured to be accommodated” clause that “a pan” is not a required element of the claimed structure, but instead an item with which the claimed structure could be used during an intended operation. Regardless, Pahl discloses the stirrer blade (5) accommodated in a pan (1; [0019]; Fig. 7).
Regarding claim 3, Pahl teaches the plurality of spikes extending towards the base of pan (1) (see Fig. 3 and Fig. 7).
Regarding claim 4, Pahl teaches the at least one spike of the plurality of spikes (7, Fig. 3) is orthogonal to the base (see modified Fig. 3 and Fig. 3 showing the spikes are perpendicular to the horizontal/base of pan 1).
Regarding claim 5, Pahl teaches the at least one spike of the plurality of spikes is curved (see Fig. 3 showing at least one spike curved).
Regarding claim 6, Pahl teaches an end of the first arm extends beyond said member in said second direction (see modified Fig. 3). 
Regarding claim 7, Pahl teaches the first direction being opposite the second direction (see modified Fig. 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chan (US 20040145965 A1) in view of Pahl (US 20080271609 A1).
Chan discloses an automatic food process system (Abstract, 10) comprising,
a horizontal platform (5) configured to hold a pan (6; see Fig. 2); 
a vertical platform (2) coupled to said horizontal platform, and positioned perpendicular to said horizontal platform (see Fig. 2); 
a stirrer blade (7) movably configured with said vertical platform (2), and adapted to be accommodated over the pan (Fig. 2),
wherein said stirrer blade (7) comprising:  
a member (modified Fig. 2), 
a first arm connected to a first end of said member, and extending in a first direction, wherein said first arm has a curved distal end (modified Fig. 2); 

    PNG
    media_image2.png
    800
    1415
    media_image2.png
    Greyscale
a second arm connected to a second end of said member, and extending in a second direction (modified Fig. 2), 
Modified Fig. 2

Pahl teaches a stirrer blade having a second arm comprising a plurality of spikes (modified Fig. 3). Phal and Chan are considered analogous art as they are both in the field of mixing apparatuses for foods, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have applied the teaching of Pahl concerning the stirrer blade to provide a stirring blade that reduces splashing and spilling when processing food (Abstract) and also makes contact with the sides of a cooking pan to reach and thoroughly mix all contents ([0002] and end of [0005]).
Regarding claim 9, Chan teaches an automatic food process system (10) comprising a first drive mechanism operatively coupled to said stirrer blade (1, 3; [0050]), and configured to move said stirrer blade between a first position and a second position ([0052]), wherein said first position corresponds to a position where said first arm is in contact with a base of said pan (Fig. 2 showing stirrer blade arms in contact with pan), and said second position corresponds to a lifted position where said first arm is at a predefined height from said base of said pan ([0061] – [0062]; see modified Fig. 2).
Regarding claim 10, Chan teaches an automatic food process system (10) comprising a second drive mechanism operatively coupled with said stirrer blade (22, 20, 13; Fig. 2), and configured to rotate said stirrer blade about an axis of said member ([0055]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Crema (US 20200245639 A1) teaches an ice cream maker fitting for a stand mixer provided with a main body having a mobile element rotating about a first rotation axis.
Rohn (US 20200078746 A1) teaches A stirring element device, in particular for mixing media with a wide range of viscosities
Song (US 20190232240 A1) teaches a stirring and mixing device generally comprises at least one central blade holder with at least one extended arm that can interchangeably or permanently accept at least one stirring and mixing blade; at least one threaded spindle; and at least one thumbscrew locknut or other similar fasteners that may be the knob or handle of the lid of a food preparation container.
Onishi (US 20180221832 A1) teaches a slurry manufacturing apparatus includes a rotation-revolution mixing device which mixes and prepares a slurry by rotational movement and revolving movement
Cloutier (US 20160353933 A1) teaches a sauce pot which is used for the mixing for stirring of sauces, soups, gravies, and other foodstuffs.
Mandel (US 5533805 A) teaches a free standing motor driven stirrer appliance for stirring food in a utensil located beyond the base of the appliance such as food cooking in a pan on a heating source.
Pommier (US 4729878 A) teaches a vertical autoclave for carrying out operations involving a medium having a liquid phase and/or a solid phase including stirrers for driving said medium with a centripetal motion about said concave autoclave bottom.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOOR F AHMAD whose telephone number is (571)272-1936. The examiner can normally be reached Mon. - Fri. (0900 - 1730).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/NOOR F AHMAD/Examiner, Art Unit 1774                                                                                                                                                                                                        
/DAVID L SORKIN/Primary Examiner, Art Unit 1774